850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. BRUCE, Sr., Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Virginia Correctional Department,Defendants- Appellees.
No. 88-6548.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1988.Decided:  June 21, 1988.

Robert L. Bruce, Sr., appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Virginia inmate Robert L. Bruce, Sr. filed a complaint in which he appeared to challenge conditions at Powhatan Correctional Center, his not having been given a permanent assignment at the Staunton Correctional Center, the calculation of his parole eligibility date and the determination that he is a recidivist under Virginia law.  A magistrate continued the action for 90 days pending Bruce's demonstration of administrative exhaustion.  42 U.S.C. Sec. 1997e.  When Bruce failed to make the necessary demonstration, the district court dismissed the action without prejudice.  Bruce appeals.


2
To the extent that the complaint raises claims that attack the fact or length of confinement, we note that these claims sound in habeas corpus.   See Preiser v. Rodriguez, 411 U.S. 475 (1973).  Bruce first must exhaust state remedies before proceeding in federal court under 28 U.S.C. Sec. 2254.*   See Strader v. Garrison, 571 F.2d 1263 (4th Cir.1978).  As there has been no showing of exhaustion of state remedies, dismissal of these claims without prejudice was proper.


3
The dismissal of the 42 U.S.C. Sec. 1983 claims was not an abuse of the district court's discretion.  Accordingly, we affirm the dismissal of those claims.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.



*
 42 U.S.C. Sec. 1997e specifically applies only to lawsuits brought pursuant to 42 U.S.C. Sec. 1983